                     UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,

              v.                               Case No. 17-CR-124

 MARCUS HUTCHINS,

                    Defendant.
______________________________________________________________________________

     UNOPPOSED MOTION TO EXTEND TIME TO FILE RESPONSES TO
            DEFENDANT’S OBJECTIONS TO RECOMMENDATION
______________________________________________________________________________

      The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Assistant U.S. Attorneys

Michael Chmelar and Benjamin Proctor, request a short extension of time to file its

responses to defendant Marcus Hutchins’ “Objections to the Magistrate Judge’s

Recommendations,” Doc. #111. The current deadline for the government’s responses

is Friday, November 23, 2018. The government requests that the deadline be

extended one week, to November 30, 2018.

      On October 26, 2018, Magistrate Judge Nancy Joseph issued a 37-page

“Order, Report, and Recommendations” addressing seven pretrial motions filed by

Hutchins, including one motion that generated an evidentiary hearing. Doc. #109.

On Friday, November 9, 2018, Hutchins filed a 46-page document containing his

objections to the Magistrate Judge’s Recommendations. Doc. #111. Under General




                                     Page 1 of 3

        Case 2:17-cr-00124-JPS Filed 11/16/18 Page 1 of 3 Document 112
Local Rule 72(c)(2), the government’s responses to the objections are due on Friday,

November 23, 2018.

        Between the filing of the objections and the current response deadline, there

are two federal holidays: Veterans Day and Thanksgiving. The government’s

responses are currently due on the Friday after Thanksgiving. Counsel for the

government have been working diligently on the responses over the past week (as

well as tending to other cases), and completing the responses will require

significantly more time over the next several days. However, counsel for the

government have travel plans and family obligations around Thanksgiving that will

take them out of the office. The short-extension of time requested in this motion will

allow counsel to tend to these personal matters while also dedicating sufficient time

to the responses.

        This case has been designated complex and no trial date is currently set. See

Doc. #17. Prior to filing this motion, counsel for the government contacted Hutchins’

attorneys, who said they did not object to government’s request for an extension of

time.

        For the above reasons, the government requests that the Court grant its

motion to extend time to file responses to the objections, and set a new response

deadline of Friday, November 30, 2018.




                                       Page 2 of 3

         Case 2:17-cr-00124-JPS Filed 11/16/18 Page 2 of 3 Document 112
    Respectfully submitted, this 16th day of November, 2018.

                              MATTHEW D. KRUEGER
                              United States Attorney

                       By:    s/Benjamin W. Proctor
                              BENJAMIN W. PROCTOR
                              MICHAEL J. CHMELAR
                              Assistant United States Attorneys
                              Benjamin Proctor Bar No.: 1051904
                              Office of the United States Attorney
                              Eastern District of Wisconsin
                              517 E. Wisconsin Ave. Suite 530
                              Milwaukee, Wisconsin 53202
                              Tel: (414) 297-1700
                              Email: benjamin.proctor@usdoj.gov
                              Email: michael.chmelar@usdoj.gov




                             Page 3 of 3

Case 2:17-cr-00124-JPS Filed 11/16/18 Page 3 of 3 Document 112
